Exhibit 99.1 AEGION CORPORATION REPORTS SECOND QUARTER 2$0.47 Non-GAAP 1 diluted earnings per share from continuing operations were $0.34 ● North American Water and Wastewater second quarter operating income grew 52.3 percent year-over-year to $9.0 million. Operating margins expanded 280 basis points to 10.2 percent. ● International Water and Wastewater improved operating income by $2.4 million from the second quarter of 2012. ● Customer directed delays and adverse weather conditions resulted in a year-over-year operating income decline for Energy and Mining and Commercial and Structural. Energy and Mining non-GAAP operating income was $8.1 million. Commercial and Structural operating income was $0.6 million. ● Consolidated backlog as of June 30, 2013 was $510.4 million, a 6.6 percent increase over the first quarter of 2013 and a 4.2 percent increase over June 30, 2012. North American Water and Wastewater backlog reached $221.1 million, a new record high. Additionally, the Brinderson acquisition adds approximately $200 million in backlog as of July 1, 2013. ● Second quarter reported GAAP results from continuing operations include the gain from the sale of Aegion’s 50 percent stake in Insituform Rohrsanierungstechniken, acquisition-related expenses, a non-cash write down of the Company’s investment in Bayou Coatings LLC and non-cash unrealized losses from foreign currency movements. ● Aegion modestly reduces non-GAAP earnings per share guidance to $1.50 to $1.60, excluding $0.08 to $0.10 per share expected contribution from the Brinderson acquisition. ● The Company’s Board of Directors approved a plan of liquidation for Bayou Welding Works effective the second quarter of 2013. Operating results for Bayou Welding Works now reported as discontinued operations. 1 Reconciliation of all GAAP to non-GAAP financial results in this release begins on page 8. Consolidated second quarter 2013 non-GAAP results exclude the following: (i) $11.3 million pre-tax gain, or $0.20 per diluted share, on the sale of the Company’s 50 percent interest in Insituform Rohrsanierungstechniken GmbH; (ii) $1.9 million pre-tax charge, or $0.04 per diluted share, for acquisition-related expenses; and (iii) $2.7 million pre-tax charge, or $0.04 per diluted share, for a non-cash write down of the Company’s investment in Bayou Coatings LLC. Each of these transactions are described more fully in the body of this release. St. Louis, MO – July 30, 2013 – Aegion Corporation (Nasdaq Global Select Market: AEGN) today reported financial results for the second quarter and first six months of 2013. Excluding one-time items defined as non-GAAP
